 In the Matter Of Los ANGELES PrRIOD FURNITURE Co.andFURNITUREWORKERS UNION, LOCAL NUMBER 1561, UNITEDBROTHERHOOD OFCARPENTERS& JOINERS OF AMERICA, A. Y. OF L.Case No. R-4038.-Decided August 18, 1942Jurisdiction:furniture and airplane parts manufacturing industry.Investigation and Certification of Representatives: -existence'. of question :conflicting claims of rival representatives ; alleged agreement between rivalorganizations that neither would conduct- campaigns nor ask for elections inplants which other, had under contract,heldno bar; charges of unfair 4aborpractices pending at, time of hearing, but disposed of at time of decision,heldno bar; election necessary.'UnitAppropriateforCollectiveBargaining:production and maintenanceemployees, excluding supervisors, office personnel, and trucks drivers.Mr. Irvin Stalmaster,of Los Angeles, Calif., for the Company.A/Arthur_Ga?nett,of Los Angeles, Calif., for the A.'F. of L.Gallagher & Wirin,byMr. Lawrence M. Weinberg,of Los Angeles,Calif., for the C. I. O.I:Mr.'A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF , ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Furniture Workers Union, Local Num-A. F. of L., herein called the A. F. of L.,1 alleging 'that a questionaffecting commerce had arisen 'concerning the representation of em-ployees of Los* Angeles Period Furniture Co., Los Angeles, Cali-fornia, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeRobert C. Moore, Trial Examiner. Said hearing was held at LosAngeles, California, in July 9. 1942.The Company, the A. F. of L.,and United Furniture Workers, Local 576, C. I. 0., herein calledthe C. I. .0., appeared, participated, and were afforded full oppor-I Incorrectly described in the petition and other formal papers as Furniture, WorkersUnion, Local 1561, A F. L, and corrected by motion at the hearing43 N. L. R. B., No. 50327 328DECISIONS OF NATIONAL LABOR RELATIOII^S BOARDtunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearings are free from prejudicial error and asehereby affirmed.Both the A. F. of L. and the C. 1. O. filed briefswhich the Board has considered.Upon the entire record in the case, the Board makes the following:IFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLos Angeles Period Furniture, Co. is aCalifornia corporation hav-ing its office and plant in Los Angeles, California, where the Companyis engaged in the manufacture of furniture and airplane parts.TheCompany purchases annually' for use ' at its Los Angeles plant rawmaterials amounting to approximately $500,000 in value, of whichapproximately 10 percent is purchased from sources outside the Stateof California.The Company's annual sales of finished products fromitsLos Angeles plant amount to approximately $1,000,000, of -whichapproximately 25 percent represents shipments to customers locatedoutside the State of California.II.THE ORGANIZATIONS INVOLVEDFurnitureWorkers Union, Local Number 1561, United Brother-hood of Carpenters & Joiners of America, A. F. of L., is a labor or-ganization afilialtedwith the American Federation of Labor,admitting to membership employees of the Company.United Furniture Workers, Local 576, C. I. 0., is a labor organi-zation, affiliatedwith the Congress of Industrial Organizations,admitting to membership employees of the Company.III. . THE QUESTIONCONCERNINGREPRESENTATIONIn the early part of 1941, and thereafter, the A. F. of L. requestedthat the Company bargain collectively.The Company .refused uponthe ground that it had a collective bargaining contract with the C. I. O:The C. I. O. 'does not urge this contract which has since expired asa bar to this present proceeding but does' urge that no election shouldbe held because at the time of the hearing there were pending chargesof unfair labor practices on the part of the' Company, filed by the C.I.0., and because of an alleged agreement between the C. I. O. andthe A. F. of L. to the effect that neither will conduct campaigns norask forelections LOS ANGELES PERIOD' FURNITURE CO.'329We are of the opinion and find that the facts presented do not con-stitute a bar to the present proceeding.The charges of unfair laborpractices have now been disposed,of.2No evidence was introduced toestablish the existence of the alleged agreement.Moreover, althoughsettlement of labor disputes is to'be encouraged, rights of employeesunder the Act and the jurisdiction of the Board thereunder may notbe compromised by agreementsamong'private parties.Thus; allagreement of the sort alleged would offer no obstacle to a presentdetermination'of representatives.A Statement of the Regional. Director,3 introduced in evidence,together with other' evidence 4 submitted by the A. F. of L., shows thatthe A. F. of L. represents a substantial,number.of employees'in theunit hereinafter found appropriate.-We find that a question affecting commerce'has arisenconcerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties; that allproduction and 'maintenance employees of the Company, excludingsupervisors, office personnel, and truck drivers; constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.2An appeal from the dismissal of the unfair labor practice charges was denied, afterconsideration by the Boaid,on August 18, 19428The Regional Director reported that the A. F. of L. had submitted a membershiproster and dues record containing 91 names ; that the last months for which dues were,paid for members so listed were January 1942-2,February 1942-2, April 1942-6, May1942-79, and June 1942-2, that the membership dues record appeared to be authentic andvalid, and that of the 91 names,80 names appeared on the Company's pay roll submittedJune 5,1942, containing approximately 180 employees in the unit deemed by the peti-tioner to be appropriate. 'The Regional Director further repotted that the C., I. 0 hadnot submitted any evidence to substantiate its claim of an interest in this case otherthan the contract it then had with the Company. ,d In addition to the statement of the Regional Director,there were submitted by theA F. of L to the Trial Examiner,26 signed membership cards bearing names other thanthose considered by the Regional Director,of which cards, 12 appeared to bear the signa-tures of persons appearing on the pay roll of the Company of June 5, 1942. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Board by Section 9',(c) of the National Labor Rela-tions Act, and, pursuant to Article III, .Section 8, of National LaborRelationsBoard Rules and Regulations-Series 2, as amended, it ishereby -.DIRECrED_that, as part of the investigation ordered by'the Board toascertainrepresentatives for the purposes,of collective bargaining.with Los Angeles Period Furniture Co., Los Angeles, California, anelection by secret ballot shall be conducted as early as possible but notlaterthan thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Twenty-first Region' acting in this matteras `agent forthe National LaborRelationsBoard, and subject to Article III, Section 9, of said Rulesand Regulations,among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this 'Direction, including any suchemployees who did not work during said pay-roll period because theywere illor on vacation or in the active military service ortraining ofthe United States, or temporarilylaid off,but excluding any who havesincequit or been discharged for cause, to determine whether theydesireto' be represented by Furniture .Workers Union, Local Number1561, United Brotherhood of Carpenters & Joiners of America, A. F.of L., or by United Furniture Workers, Local 576, C. I. 0., for thepurposesof collective bargaining, or by -neither.CHAIRMAN MILLis took no part in the consideration of the aboveDecisionand Direction of Election.